 INTL. UNION OF ELEVATOR CONSTRUCTORS, LOC. NO. 1257InternationalUnion of Elevator Constructors, LocalNo. 1, AFL-CIO and New York Elevator Manufac-turers'Association.Case 2-CB-5354October 24, 1974DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING ANDPENELLOOn June 27, 1974, Administrative Law Judge Jul-iusCohn issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, Charging Party filed cross-excep-tions and a supporting brief, and the Charging Partyand General Counsel filed briefs in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions and briefs and has decided to affirm therulings, findings,' and conclusions of the Administra-tive Law Judge and to adopt his recommended Or-der.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, International Union of Ele-vator Constructors, Local No. 1, AFL-CIO, NewYork, New York, its officers, agents, and representa-tives, shall take the action set forth in said recom-mended Order.charge filed and served April 19, 1973, and amended Janu-ary 31, 1974, by New York Elevator Manufacturers' Asso-ciation herein called Association. The amended charge wasfiled and served on January 31, 1974. The complaint alleg-es violation of Section 8(b)(l)(A) and 8(b)(2) of the Nation-alLabor Relations Act, as amended, by InternationalUnion of Elevator Constructors, Local No. 1, AFL-CIO,herein called Respondent or the Union. The Respondentfiled an answer denying generally the commission of theunfair labor practices alleged and pleading certain affirma-tive defenses. Previously, by letter dated July 5, 1973, theRegionalDirector had administratively deferred furtherproceedings on the charge in accordance with the Board'sdecision inCollyer Insulated Wire, A Gulf and Western Sys-tems Co.,192 NLRB 837 (1971), and pursuant to the pub-lished policy of the General Counsel. Thereafter on Janu-ary 16, 1974, an arbitrator issued an interim award, herein-afterdiscussed, followed by the filing of the amendedcharge and issuance of complaint.IssuesWhether this matter should be deferred in accordancewith the Board'sCollyerpolicy.Whether Respondent violated Section 8(b)(2) of the Actby attempting to cause members of the Association to as-sign overtime to employees on the basis of their member-ship in Respondent and not to employees who are notmembers of Respondent.Whether Respondent violated Section 8(b)(2) of the Actby attempting to cause a member of the Association tolay off an employee because he was not a member of Re-spondent and replace him with an,employee who is a mem-ber of Respondent.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses,to argue orally and to file briefs. The GeneralCounsel,Respondent, and the Association filed briefs,which have been carefully considered.Upon the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT'The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWalt Products, Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This case wastried at New York, New York, on April 22 and May 1,1974.A complaint issued on February 19, 1974, upon a. 1. THE BUSINESSOF THE ASSOCIATIONThe Association, an unincorporated association in theState of New York, consists of various employer-membersincluding Westinghouse Electric Corporation, herein calledWestinghouse, and Otis Elevator Company, herein calledOtis.BothWestinghouse and Otis are corporations whomaintainoffices and places of business in the State of NewYork and other States and are engaged in the manufacture,sale, service, and installation of elevators at various con-struction sites in New York City. Westinghouse and Otiseach sell and install, annually, elevators valued in excess of$50,000, and each receives products valued in excess of$50,000,which are shipped to sites in New York fromstates other than the State of New York. The complaintalleges,the answer admits, and I find that Westinghouse214 NLRB No. 51 258DECISIONS OFNATIONALLABOR RELATIONS BOARDand Otis are each employers engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDThe Respondent is a labororganizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Association is composed of four employer-memberswho are the principal companies involved in the construc-tion, installation, repair, and maintenance of elevators andescalators in the New York area. It has had collective-bar-gaining relationships with Respondent for a number ofyears.Commencing in July 1972, upon expiration of aprior contract and the failure to obtain agreement on a newone, Respondent engaged in a strike for a period of about7 months. In February 1973, a contract was executed effec-tive July 1, 1972, which expires June 30, 1975.Respondent is exclusive bargaining representative for allelevator constructor mechanics and elevator constructorhelpers employed by the Association's members within aradius of 35 miles of the city hall of New York City butincluding all of Long Island. Basically there are two classesof employees, mechanics and helpers, whose respective payrates vary depending on whether they are working on con-struction,modernization, or constructual service and re-pair. In addition there are probationary employees who areclassified as helpers, have no previous mechanical experi-ence, and have been employed less than 6 months. If thenumber of mechanics available is not sufficient, the Em-ployers,with the approval of the Union may designatehelpers as "temporary mechanics." The Union issues a per-mit so stamped to those employees who then receive thesame rate as mechanics.The agreement contains the usual union security clause.However, the contract covers approximately 3,300 employ-ees of whom approximately 2,100 are members of theUnion. The latter are generally referred to as card mechan-ics or card helpers, while nonmembers are permit men orpermit helpers. At the hearing there was some fencing onthe number of union members in each category, and, atone point Respondent's President Watson testified all me-chanics are members. In any event, it is undisputed thatthe overwhelming number of mechanics are union mem-bers and the vast majority of helpers are not members.Watson stated there are "possibly" 25 union helpers. Fur-ther, it requires about 5 years experience to attain member-ship.During the course of negotiations for the current con-tract, the Union sought a contract clause which would givepreference for employment and overtime to those employ-ees with longer years of service in the industry. Watsontestified that the Union proposed preference on an indus-try wide basis so that, for example, an employee with 20years at Otis would be preferred over one with 5 years atWestinghouse.He also said that the proposals relatedmainly to mechanics and there was little discussion con-cerning helpers. The Union did not succeed in its attemptsto obtain specific contract provisions as to these demands.It contends it received an oral commitment from the Asso-ciation that the senior men would get preference with re-spect to employment and overtime.The contract provisions containing reference to overtimeare:Section II(E) Probationary HelpersWhen there is either overtime work or a layoff madeon a job, preference will be given to the experiencedHelper over the probationary Helper.. . .Section II(F) (c)Helpers are eligible to work as temporary mechan-ics and there shall be no restrictions on hours orwork a temporary may perform, except that a tem-porarymechanic will-,not act as a mechanic incharge on a job on which there are permanent me-chanics.Section IV(E)Overtime will be shared among the employees oneach job site as equally as practicable, consideringthe type of overtime work involved, the employeespresentlyperforming such work during regularworking hours, and the skill and ability of the vari-ous employees to perform such overtime work.The Association and the Union have a Joint Committeewhich meets monthly to resolveissues andproblems whichhave arisen during the previous month.B. The Eventsof April 1973On April 6, 1973,a monthly meeting of the Joint Com-mittee was held.Present for the Association were WilliamKelmer, district manager of Westinghouse,who is also theAssociation labor committee chairman,Cecil Lippert, re-gional construction manager of Otis; and Messrs.Beckerand Grabouski on behalf of other employer-members. TheRespondent's representatives at the meeting were VincentWatson,president and Carl Stork among others. At themeeting a discussion ensued with respect to the assignmentof overtime.The Association representatives stated theirintention.to share overtime among card carrying mechan-ics and permit mechanics in accordance with the terms ofthe contract.Watson stated the overtime would be sharedamong card carrying members, and noncard carrying me-chanics couldworkovertime only if all the card carryingmembers were working. Stork, apparently Respondent'sLong Island representative took the same position, specifi-cally referring to the Queens Fashion Mall site.This ac-count of the meeting derives from the testimony of Kelmer,corroboratedby Lippertwho further testified that Storksaid overtime was to be shared only among the Unionmembers or card men and that it would be either that way INTL. UNION OF ELEVATOR CONSTRUCTORS, LOC. NO. Ior nobody would work overtime.' Lippert also averred thatno one sought to reduce overtime or refuse to work over-time in the following months and that he continued to dis-tribute such work as he said he would to Watson and Storkon April 6.Watson's recollection of the April 6 meeting was to theeffect that he stated the experienced men should work theovertime as that was the theme of the 7 month strike: se-niority and the desire to protect the experienced man. Wat-son also testified that an experienced man is always a cardman and admitted to the use of the term "card mechanic."On April 13, 1973, Watson called Kelmer by telephoneand discussed the working of overtime at the WestinghouseFashion Mall jobsite in Long Island. Kelmer told Watsonthat overtime would be shared between card carrying me-chanics and noncard carrying mechanics. Watson repliedthat it was not going to work, and Kelmer told him he wasreiterating what had been stated at the April 6 meeting,that is, "we were going to abide by the contract." KelmercalledWatson later that afternoon and informed him hedouble-checked again with the management members ofthe committee, and that they were going to share overtimeas the contract called for. Watson said "he could not un-derstand why we were trying to protect these hump tempo-rary mechanics." He also said that "he was trying to be anice guy but just wait and see, I'm going to bust your ass,Haughton's ass and Otis' ass."Watson recalls the telephone conversation of April 13and states that he referred to experienced mechanics beingpermitted to work overtime before the temporary mechan-ics.He also testified as follows:Q. You concede, do you not, Mr. Watson, that that[experiencedmen] happens to coincide also withunion membership?A. In some cases.Q. In almost 100% of the cases, isn't that right?A.Most cases, yes.Q. Isn't it in point of fact the very reason you want-ed the card mechanics to work the overtime, to preferthem, because they were union members.A. No. Experienced members.Q. Your testimony now is that they were experi-enced members?A. It is now and it was then. I wanted my experi-enced men to work. That's what they are paying duesfor, yes.In April 1973, Lippert had a conversation with Watsonconcerning servicing of elevators at the New York HiltonHotel. Otis had the service contract and maintains a list,referred to as a call-back list, from which an employee isselected to answer a service call made after normal work-ing hours. Such call is always on an overtime basis. Lipperttestified that temporary mechanics were included by Otison the call-back list but Watson wanted the list to include'Karl Stork,a signer of the collective-bargaining agreement,did not ap-pear or testify at the hearing, and Lippert's testimony in this regard is un-contradicted.Watson said he could not recall it,but did not deny the state-ment.259only card mechanics and not temporary mechanics. A sim-ilar request was made respecting the call-back list for NewYork Hospital. Lippert did not agree to any of these re-quests and the service contract lists continued to be operat-ed on the basis of sharing of overtime.C. TheEventsof January 1974On January 17, 1974, Otis had to stop work at its 1633Broadway jobsite causing a layoff of three of the four em-ployees there, a mechanic and two helpers. Of these themechanic and one helper were card holders. The followingday Watson called Lippert and asked that Richard Mc-Grath, the card holding helper, be put back to work. Lip-pert said that McGrath had been laid off for lack of workand there was nothing available. Watson then asked thatLippert lay off a permit helper on some other job and re-place him with McGrath, a card helper, whom Watson feltwas senior to others in Otis' organization. According toLippert, he was specifically asked by Watson to lay off oneof the helpers at Starret City 2 where a number of the help-ers had less than 2 years of experience, and replace himwith McGrath who had more than 5 years of service. Wat-son testified that individuals do not become union mem-bers until after 5 years so that anyone employed at StarretCity with approximately 2 years service would not be aunion member. Lippert refused to accede to Watson's re-quest stating there were no jobs available for McGrath.On the same day, Watson also called Robert Reinhardt,area construction superintendent of Otis. He asked wheth-erReinhardt was aware that McGrath was laid off andReinhardt said he was. Watson pointed out that McGrathwas a card helper and he thought that was a violation ofthe contract. Reinhardt refused to take him back sayingthat he did not feel he "had done anything outside thecontract."According to Reinhardt, Watson said if Mc-Grath was not taken back, "that if I thought I saw troublein this city, I didn't know what trouble was up till now."Reinhardt further testified as follows:Isaid I didn't have any work for McGrath at thattime, and he [Watson] said that I had permit helpersworking, I should lay one of those off and keep Mc-Grath, and I didn't agree to it.Watson called Reinhardt again that day andtheyspoketo the same effect. On cross-examination, Reinhardt de-nied that Watson referred to laying off people with lessservicewhen talking about McGrath. He admitted thatWatson had mentioned McGrath's 12 years ofservice. Healso remembered Watson alluding to the question of se-niority and retention of employees with greater length ofservice in the course of group meetings over a period oftime. The testimony of Reinhardt was not controverted byany other witness.Thereafter on January 22 all of Otis' employees inRespondent's work jurisdiction, approximately 700, struck.Watson denied that he directed his people to stop work,2 Starret Cityis a large apartmentproject inBronx.New York, where Otisis installing elevators. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDstating that the men were aware of McGrath's layoff andthere was a lot of talk about it. He also said that the strikemay have "possibly" resulted from his action because hediscussed the matter with many members, perhaps morethan 100, over the phone. The strike ended when an injunc-tion was obtained on January 24.D. Discussion and Analysis1.TheCollyerdeferral issueProceedings on the original charge in this matter weredeferred for arbitration on July 5, 1973, by the RegionalDirector. The Association then demanded arbitration andan arbitrator was designated pursuant to contractual pro-cedures and a hearing held on December 11, 1973. Theissue aspresented to the arbitrator by the Association waswhether the Union violated the agreement by attempting tohaveWestinghouse discriminate by assigning overtimework solely to mechanics who are members of the Unionand not to temporary mechanics who are not members ofthe Union, and by threatening Westinghouse in connectiontherewith. The Union, as it had previously advised, con-tended that the issue as presented by the Association wasnot arbitrable. The arbitrator issued an interim award onJanuary 16, 1974. In his opinion he noted the backgroundincluding the reluctance of the parties to arbitrate this mat-ter.Thus, the Association had originally filed an unfairlabor practice charge and had requested arbitration onlyupon the impetus of a prospectivedismissalby the Region-alDirector of its charge. The Union then promptly adviseditwould contest the arbitrability of the issue. He stated thatneither of the parties appeared to regard the matter as acontractual dispute. However, upon consideration of therelevant provisions, he found that the agreement doestouch upon the matter of the assignment of overtime andhe concluded that the dispute was arguably arbitrable.The arbitrator then advised the parties they may proceedbut warned them that further proceedings before him maybe an exercise in futility. He noted that the issue was one ofdiscrimination, which if found as alleged, would be an un-fair labor practice. In short, he said that he was not goingto resolve unfair labor practices, that the contract did nottrack the language of the Act, and that any award he madebased upon contractual provisions would not, in all proba-bility, resolve the dispute.The Board, discussing itsCollyerpolicy inNational Ra-dio Company, Inc.,198 NLRB 527 (1972), has said: "Thecrucial determinant is, we believe, the reasonableness ofthe assumption that the arbitration procedure will resolvethis dispute in a manner consistent with the standards ofSpielberg." 3In a latercase, the Board then stated it willapply theCollyerrulewhere two basic conditions havebeen met:(1) the disputed issues are,in fact, issues suscepti-ble to resolution under the operation of the griev-ance machinery agreedto bythe parties, and (2)3SpielbergManufacturingCompany,112 NLRB 1080(1955).there is no reason for us to believe that use of thatmachinery by the parties could nor or would notresolve such issues in a manner compatible withthe purposes of the Act.'Applying these principles and conditions to the instantcase, I conclude that these matters should not be deferred.It is questionable whether the issues herein even meet thefirstcondition set forth inEastmaninview of thearbitrator's finding that the dispute was onlyarguablyar-bitrable. In any event it is reasonably clear that the secondcondition cannot be met. The arbitrator has flatly statedthat he will not determine the unfair labor practice issue ofwhether the Union is attempting to cause Westinghouse todiscriminate by assigning overtime work upon the basis ofunion membership. Thus any decision he reached on thebasis of the contract language without consideration of theunfair labor practice issues will not conform toSpielbergcriteria.An arbitrator rather pointedly set forth certain issues in-volving alleged discriminatory actions by the union anddecided that these matters must be left for determination inanother form, stating his own authority to be limited by thecontract. The Board then went on to decide whether theunion in that case was motivated by valid contract consid-erations or the fact that the employee was not a member.5Of course, inKalamazoothe arbitrator had issued anaward, whereas in this case, the arbitrator prospectivelystated his refusal to consider the unfair labor practice is-sues when he decided arbitrability. But the difference is intiming rather than result. The Board in other situations haddeclined to defer cases where for pragmatic reasons thearbitral process does not provide a "quick and fair means"for resolving the dispute. In this case, the dispute gave riseinitially to the filing of an unfair labor practice charge. Atvarious stages both parties resisted arbitration and were ledinto it by the decision of the Regional Director to defer.Apparently the Director changed his mind after the interimaward. The arbitrator found the dispute to be only argu-ably arbitrable, warning that he will not determine the un-fair labor practice aspect which is the gravamen of the dis-pute. It is clear that we are not going to get a determinationfrom him which will accord toSpielberg.For the foregoing reasons, deferral to arbitration is notwarranted in this case.' Accordingly, I shall denyRespondent's motions to dismiss the complaint and deferthe dispute to arbitration.2.Conclusions as to the April 1973 eventsThe sole conflictas to the discussion which took place atEastman BroadcastingCompany,Inc.,199 NLRB434 (1972).KalamazooTypographicalUnion,Local No.122, InternationalTypograph-icalUnion,AFL-CIO(Booth Newspapers,Inc.,d/b/a Kalamazoo Gazette),193 NLRB 1065 (1971).6SeeThe SengCompany,205 NLRB200 (1973);Kansas Meat Packers, aDivision of Aristo Foods, Inc.,198 NLRB543 (1972).7The allegations of the complaint concerning the incidents of January1974 were, of course, not before the arbitrator and, conceivably could be thesubject of arbitration.However, I find no useful purpose would be served bydividing the complaint, particularly as these more recent matters also relateto discrimination on the basis of union membership. INTL. UNION OF ELEVATOR CONSTRUCTORS, LOC. NO. 1261.the meeting of April 6 is Watson's testimony that he hadstated the experienced men should work the overtime.However, both Kelmer and Lippert testified credibly thatWatson said overtime would be shared among card car-rying mechanics. Not only do they corroborate each otherin this respect but their testimony concerning the state-ments of Stork, a representative of Respondent, at thismeeting is uncontroverted.8 Stork not only reiterated theWatson position that only card carrying mechanics wouldshare the overtime, he also said it would be either that wayor nobody would work overtime.I find therefore that at the meeting of April 6, Respon-dent, by its representatives demanded generally that theAssociation share overtime among card carrying mechan-ics before assigning it to noncard or temporary mechanics.Further, specific demand was made at the meetingbyRespondent'srepresentativeStorkconcerningWestinghouse's Fashion Mall site in Queens.Ialso find that Respondent by its representative Watsonmade the same demand of Kelmer during the two tele-phone conversations of April 13. 1 again credit Kelmer inthis respect.Watson did not deny his remarks about Asso-ciationmembers trying to protect temporary mechanicsand that he was going "to bust your ass...... He merelystates that he referred to experienced mechanics being per-mitted to work before temporary mechanics. But in thisconnection he admitted, in effect, experienced men coin-cides with union membership. In his testimony he said hewanted overtime for "experienced members" and "experi-enced men" who pay dues. In the context, all of Watson'sexpressions are euphemisms for "membership."Similarly, despiteWatson's testimony that he had re-ferred to "experienced men," I find Respondent throughWatson in April 1973 sought to have Otis limit its call-backlist for contractual service at the New York Hilton Hoteland New York Hospital to card mechanics.Respondent contends that it is interested solely in ad-vancing the claims to overtime of those employees who aremost experienced in the industry. But experience is equatedwith membership as only those with at least 5 years experi-ence gain admission to the Union. Even a reference to"mechanics" means membership as almost all mechanicsaremembers and almost all temporary mechanics andhelpers are not members. Upon analysis of the numbers ofunion members in each classification this defense must fail.Respondent's other contention is related to the contract.A demand by a union that the employer distribute over-time only to union members and not to nonmembers vio-lates Section 8(b)(l)(A) and (2) of the Act. On the otherhand the Act would not be violated if the Union's conductwas based in fact on an interpretation or understanding ofan agreement .9 Section IV(E) of the current collective-bar-gaining agreement simply says "Overtime will be sharedamong the employees on each job site as equally as practi-cable, . .. " It is difficult to entertain a contention thatRespondent sought in good faith to enforce a contractual8Watson, called by the General Counsel under Rule 43(b), said he didnot recall Stork's statement, but did not deny it.9 SeeFederation of Telephone Workers of Pennsylvania, Local58(Bell Tele-phone Company of Pennsylvania),194 NLRB 461 (1971).right based on such an overtime clause in light of its actualdemand.Apparentlythe arbitrator had similar doubts. Inthis regard, cases cited in Respondent's brief are inappositeas they involve real questions of contract interpretation orenforcement.Interestingly enough, Watson did not refer tothe contract during the meeting ofApril 6or in the courseof his telephone calls to Kelmer and conversation with Lip-pert.Indeed it was the Association representatives whomentioned the contract and their intention to rely on it.Respondent,in connection with its contractual claim,also relies on an allegation that the Association made anoral commitment at the conclusion of the long strike thatsenior men would get preference with respect to employ-ment and overtime.Icannot credit Watson's vague asser-tions in this regard.10 It was undisputed that the question ofseniority was a major issue during the 7 month strike pre-ceding the current agreement and it is admitted that theUnion failed to obtain agreement on its proposals.SectionIV(E) ofthe contract relates to overtime and if the de-mands of the Union are based on an oral understanding,such a commitment would be at variance with the writtenprovision.Respondent contends there is no violation in any eventsince it made no threats,took no action in support of itsApril 1973 position,and the Association did not change itsposition,or indeed,itsmethod of assigning overtime. As tothe threats,Unionrepresentatives Stork,at the April 6meeting, and Watson,duringhisApril13 telephone con-versation with Kelmer,uttered statements which may beconstrued as threats or warnings of consequences. As tothe lack of acquiescence,the Union need not succeed, itneeds only to attempt to cause the Employer to discrimi-nate in violation of Section 8(a)(3) of the Act.l tThe finding of this violation is dependent upon the moti-vation of the Union.Despite its protestations to the con-trary,Icannot find that Respondent was motivated by adesire to enforce contractual provisions relating to over-time. The constant referencesby Watsonand Stork to cardholders,card mechanics,card helpers, absent any tie to thecontract,make it abundantly clear thattheywere referringto union members,and were seeking to cause the Associa-tion members to assign overtime on that basis.l" Moreoverin view of the realities of acquiring membership referencesto "senior men," or those with the greatest service in theindustry may also be equated with membership.Accordingly,Ifind that Respondent violated Section8(b)(2) and8(b)(1)(A) of the Act duringvarious times inApril 1973 asdescribed above by attempting to cause em-ployermembers of the Association to assign overtime sole-ly to union members rather than sharing such work amongall employees.3.Conclusion as to January 18, 1974, layoff of McGrathBoth Lippert and Reinhardt testified that Watson re-10At the hearing, I did not permit, for procedural reasons, a witness forCharging Party to testify on the subject of the oral commitment. However,counsel made an offer of proof that his witness would deny such commit-ment.11Walter J. Barnes Electrical Co.,188 NLRB 183 (1971).12Yellow Freight System, Inc.,197 NLRB 979 (1972). 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDquested them in separate telephone conversations on Janu-ary 18, 1974, to lay off a permit helper at some other joband replace him with McGrath, a card helper. Watson doesnot deny the conversations except to state that he referredtoMcGrath as a man with 12 years in the industry. I creditboth Lippert and Reinhardt. The uncontradicted testimonyof Reinhardt was that Watson said he should lay off one ofthe permit helpers and keep McGrath, and threatenedtrouble should he fail to do so.Respondent contends there is no violation as to this inci-dent relying onLocal 320, International Union of Electrical,Radio and MachineWorkers,AFL-CIO-CLC (GeneralElectricCompany),183NLRB 1086 (1970). The Boardthere held that despite some references to the employee'snonunion status, the union's content was not discriminato-rilymotivated because it relied on its interpretation of anestablished practice concerning lateral transfers. But thereisno evidence in this record as to any practice or contrac-tual provisionrelatingto the layoff of permit helpers at onejobsite to be replaced by a card helper laid off at anothersite.Presumably this is what Respondent sought and failedto obtain during the negotiations preceding the currentcontract. The credited testimony is to the effect that Wat-son was seeking to obtain replacement of employees at job-sites(Starret City, for example) on the basis of their non-membership, by laid off employees who are members. Theonly evidence points to the discriminatory motivation.The object of the strike on January 22 of all of Otis'employees was to enforce Respondent's demand that Mc-Grath, a laid-off union member, replace a nonunion helperat another jobsite. Actually this is not denied.Watsonmerely stated he did not direct the people to stop work.The Otis employees were scattered at many sites through-out the New York metropolitan area. Watson admittedtalking to 100 of his people and stated this action couldhave caused the strike. In view of this, coupled withWatson's prior threat of trouble to Reinhardt, I find thestrike was sponsored by Respondent. I conclude thereforethat by demanding on January 18, 1974, that Otis replacesome permit helper, a nonmember, with McGrath a unionmember, and striking on January 22 to attain that object,'3Respondent attempted to cause Otis to discriminateagainstemployees in violation of Section 8(a)(3) of the Actand thereby Respondent violated Section 8(b)(1)(A) and8(b)(2) of the Act.14IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with the operations ofWestinghouse Electric Corporation and Otis ElevatorCompany, employer-members of New York Elevator Man-ufacturers' Association described in section I, above, have13MarineWarehousesLocal 1454and the International Longshoremen'sAssociation (Bowker Storage and Distributing Co., Inc.),196 NLRB 16 (1972).14Plumbing and Steamfitters Local Union No. 100, United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada, AFL-CIO (The McCally Company),188 NLRB950 (1971).a close, intimate, and substantial relationship to trade, traf-fic,and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that it beordered to cease and desist therefrom and take affirmativeaction to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Westinghouse Electric Corporation and Otis ElevatorCompany are employers engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.2.Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3.By attempting to cause Westinghouse, Otis, and othermembers of the Association to assign overtime work solelyto members of Respondent because of their membership inRespondent rather than sharing such work with all em-ployees including nonmembers, the Respondent has en-gaged in unfair labor practices within the meaning of Sec-tion 8(b)(2) and 8(b)(1)(A) of the Act.4.By attempting to cause Otis to replace an employeebecause of his nonmembership in Respondent, with an em-ployee who is a member of the Union, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(b)(2) and 8(b)(1)(A) of the Act.5.The aforesaid unfair labor practices affect commercewithin themeaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 15Respondent,International Union of Elevator Construc-tors,Local No. 1, AFL-CIO,its officers,agents, and repre-sentatives,shall:1.Cease and desist from:(a)Attempting to cause Westinghouse Electric Corpora-tion,Otis ElevatorCompany,and other members of NewYork Elevator Manufacturers'Association to discriminatein the assignment of overtime by assigning such work sole-ly to employees who are members of International Unionof Elevator Constructors,Local No. 1, AFL-CIO,and de-nying overtime to employees who are not members.(b)Attempting to cause Otis ElevatorCompany to layoff or otherwise discriminate against employees because oftheir nonmembership in International Union of ElevatorConstructors,Local No. 1, AFL-CIO.15 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48 of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes. INTL. UNION OF ELEVATOR CONSTRUCTORS, LOC. NO. I(c) In any other manner restraining or coercing employ-ees in the exercise of rights guaranteed in Section 7 of theAct.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Post at its business office and meeting halls copies ofthe attached notice marked "Appendix." I Copies of saidnotice, on forms provided by the Regional Director forRegion 2, after being duly signed by the Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarily post-ed. Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b) Furnish to the Regional Director for Region 2signed copies of said notice for posting by employer mem-bers of New York Elevator Manufacturers' Association, ifsuch companies are willing, in places where notices to em-ployees are customarily posted.(c)Notify the Regional Director for Region 2, in writ-ing,within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates Government263We hereby notify you that after a trial at which all partieshad a chance to give evidence, the National Labor Rela-tions Board has found that we violated the National LaborRelations Act, and has ordered us to post this notice.WE WILL NOT attempt to cause Westinghouse ElectricCorporation, Otis Elevator Company, and other mem-bers of the New York Elevator Manufacturers' Asso-ciation to discriminate in the assignment of overtimeby assigning such work solely to members of ElevatorConstructors Local No. I and denying overtime toemployees who are not members of Local No. 1.WE WILL NOT attempt to cause Otis Elevator Compa-ny to lay off or otherwise discriminate against employ-ees because of their nonmembership in Elevator Con-structors Local No. 1.WE WILL NOT in any other manner restrain or coerceemployees in the exercise of rights guaranteed in Sec-tion 7 of the Act.16 In the event the Board'sOrder is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by OrderINTERNATIONAL UNION OFof the NationalLaborRelations Board"shall be changed to read "PostedELEVATOR CONSTRUCTORS,Pursuant to a Judgment of the United States Court of Appeals EnforcinganLOCAL No. I, AFL-CIOOrder of the National Labor Relations Board."